PER CURIAM.
The order dismissing appellant’s complaint with prejudice is affirmed. In this order, the court reserved jurisdiction to award attorney’s fees, if any. While non-final orders entered after a final order are reviewable as prescribed by Florida Rule of Appellate Procedure 9.130(a)(4), the order reserving jurisdiction to award fees, in this instance, is not ripe for review. Section 57.105, Florida Statutes, (1981) provides for an award of attorney’s fees to the prevailing party in any civil action in which the court finds a complete absence of a justicia-ble issue of either law or fact raised by the losing party. Here the trial court has not considered this issue and therefore it is not ripe for appellate review.
AFFIRMED.
COBB, FRANK D. UPCHURCH, Jr. and COWART, JJ., concur.